Exhibit 10.2


INCREMENTAL FACILITY AGREEMENT

BANC OF CALIFORNIA
March 21, 2018






Encore Capital Group, Inc.
3111 Camino Del Rio North
Suite 103
San Diego, California 92108
Attention: Chief Financial Officer    
Re:    Incremental Facility Agreement
Ladies and Gentlemen:
Reference is hereby made to that certain Third Amended and Restated Credit
Agreement, dated as of December 20, 2016 (as amended by that certain Incremental
Term Loan and Extension Agreement, dated as of March 2, 2017, that certain
Incremental Facility Agreement, dated as of March 29, 2017, that certain
Amendment No. 1 to Third Amended and Restated Credit Agreement, dated as of June
13, 2017, that certain Amendment No. 2 to Third Amended and Restated Credit
Agreement, dated as of June 29, 2017, that certain Incremental Facility
Agreement, dated as of August 15, 2017, that certain Incremental Facility
Agreement, dated as of September 26, 2017, that certain Incremental Facility
Agreement, dated as of January 22, 2018, and as may be further amended,
restated, modified, supplemented, extended or replaced from time to time, the
“Credit Agreement”), by and among Encore Capital Group, Inc. (“Borrower”), the
several banks and other financial institutions and lenders from time to time
party thereto (the “Lenders”), SunTrust Bank, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent, issuing bank and
swingline lender. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings set forth in the Credit Agreement. This
Incremental Facility Agreement (this “Agreement”) (i) is an “Incremental
Facility Amendment” (as defined in the Credit Agreement) and the Credit
Agreement is hereby amended in accordance with the terms and conditions herein
and (ii) shall be deemed to be a “Loan Document” under the Credit Agreement.
At the request of the Borrower, Banc of California (the “Incremental Lender”)
hereby agrees to make an Incremental Term Loan to the Borrower in the amount of
$15,000,000 (the “Incremental Term Loan”) on the Agreement Effective Date (as
defined below). The Incremental Term Loan provided pursuant to this Agreement
shall be subject to all of the terms and conditions set forth in the Credit
Agreement, including without limitation, Section 2.5 thereof.
The Incremental Lender, the Borrower and the Administrative Agent each
acknowledges and agrees that the Incremental Term Loan provided pursuant to this
Agreement shall constitute a “Term Loan” for all purposes of the Credit
Agreement and the other applicable Loan Documents. Furthermore, each of the
parties to this Agreement hereby agrees that (i) the Incremental Term Loan shall
be subject to the terms set forth on Annex I hereto, (ii) except as otherwise
expressly set forth






LEGAL02/37925895v4

--------------------------------------------------------------------------------




herein, the Incremental Term Loan shall be on the same terms and conditions as
the Term Loan A-3 under the Credit Agreement and (iii) the Incremental Term Loan
shall constitute a “Term Loan A-3” for all purposes of the Credit Agreement and
the other applicable Loan Documents.
The Incremental Lender hereby (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents, (iii) irrevocably authorizes the Administrative Agent
to take such action on its behalf under this Agreement, the other Loan Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties as are specifically delegated to
or required of the Administrative Agent by the terms thereof and such other
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.
In order to effect the Incremental Term Loan as contemplated hereby, each party
hereto acting pursuant to Section 2.24(d) of the Credit Agreement hereby agrees
that the Credit Agreement is hereby amended by replacing the amount
“$182,580,588.57” in Section 2.9(g)(iii) with “$197,580,588.57”.
Upon the date of (i) the execution of a counterpart of this Agreement by the
Incremental Lender, the Administrative Agent, the Borrower and each Guarantor,
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of facsimile or other form of electronic transmission
permitted under the Credit Agreement) hereof, (iii) the payment of any fees as
agreed between Borrower and SunTrust Robinson Humphrey, Inc. (“STRH”) set forth
in paragraph C(b)(i) of that certain Engagement Letter, dated November 14, 2016
by and between Borrower and STRH, and (iv) the satisfaction (or waiver in
writing) of any other conditions precedent set forth in Section 5 of Annex I
hereto (such date, the “Agreement Effective Date”) the Incremental Lender shall
(a) fund the Incremental Term Loan on the terms, and subject to the conditions,
set forth in the Credit Agreement and in this Agreement and (b) have all of the
rights and obligations of a Lender under the Credit Agreement and the other Loan
Documents. As of the Agreement Effective Date, and after giving effect to the
transactions contemplated by this Agreement, the aggregate outstanding principal
amount of the Term Loans held by each of the Lenders are set forth on Annex II.
Each of the Borrower and each Guarantor acknowledges and agrees that (i) it
shall be liable for all Obligations with respect to the Incremental Facility (as
defined in the Credit Agreement) created hereunder and (ii) all such Obligations
(including the Incremental Term Loan) shall constitute (and be included in the
definition of) “Secured Obligations” under the Credit Agreement and be entitled
to the benefits of the respective Collateral Documents and the Guaranty
Agreement as, and to the extent, provided in the Credit Agreement and in such
other Loan Documents.
The Borrower may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of same to the Incremental Lender
and one copy to the Administrative Agent before the close of business on March
21, 2018. If the Borrower does not so




2
LEGAL02/37925895v4



--------------------------------------------------------------------------------




accept this Agreement by such time, the obligations of the Incremental Lender to
provide the Incremental Term Loan as set forth in this Agreement shall be deemed
canceled and of no force or effect.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Loan Documents pursuant to Section 10.2 of the Credit
Agreement.
THIS AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT, IN ANY EVENT, GIVING EFFECT TO SECTIONS
5-1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
[Signature Pages Follow]






3
LEGAL02/37925895v4



--------------------------------------------------------------------------------





Very truly yours,
BANC OF CALIFORNIA
By: /s/ Steve Cusato                
Name: Steve Cusato
Title: SVP Market Executive




















    
    


Signature Page to
Incremental Facility Agreement (March 2018)



--------------------------------------------------------------------------------





Agreed and Accepted as of the date first written above:


SUNTRUST BANK, as Administrative Agent,
Issuing Bank and Swingline Lender
By: /s/ Paula Mueller                
Name: Paula Mueller
Title: Director
















































Signature Page to
Incremental Facility Agreement (March 2018)



--------------------------------------------------------------------------------





Agreed and Accepted as of the date first written above:
ENCORE CAPITAL GROUP, INC.
By: /s/ Jonathan Clark    
Name: Jonathan Clark
Title: Chief Financial Officer


Signature Page to
Incremental Facility Agreement (March 2018)



--------------------------------------------------------------------------------





Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Facility Agreement and to the establishment of the Incremental Term
Loan and the Obligations incurred related thereto.


MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND FUNDING LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING NCC-2 CORPORATION
MIDLAND INTERNATIONAL LLC
MRC RECEIVABLES CORPORATION
ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE, LLC
ATLANTIC CREDIT & FINANCE, INC.




By: /s/ Jonathan Clark            ____
Name: Jonathan Clark
Title: Treasurer




MIDLAND INDIA LLC




By: /s/ Ashish Masih            ____
Name: Ashish Masih
Title: President




ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC






By: /s/ Greg Call                ____
Name: Greg Call
Title: Secretary


Signature Page to
Incremental Facility Agreement (March 2018)



--------------------------------------------------------------------------------





ANNEX I
TERMS AND CONDITIONS FOR
INCREMENTAL FACILITY AGREEMENT
1. Name of Borrower: Encore Capital Group, Inc., a Delaware corporation.
2. Date upon which the Incremental Term Loan is to be made:    March 21, 2018.
3. Maturity Date upon which the Incremental Term Loan matures: the Term Loan A-3
Maturity Date.
4. Applicable Margin: Identical to the “Applicable Margin” as defined in the
Credit Agreement.
5. Other Conditions Precedent:
(a)    No Default or Event of Default has occurred and is continuing or will
result from the incurrence by the Borrower of the Incremental Term Loan provided
by the Incremental Lender as of the date hereof as contemplated by the
Incremental Facility Agreement;
(b)    the Borrower and its Restricted Subsidiaries are in pro forma compliance
with each of the covenants set forth in Article VI of the Credit Agreement as of
the last date of the most recently ended Fiscal Quarter after giving effect to
the Incremental Term Loan provided by the Incremental Lender under the
Incremental Facility Agreement on the date hereof; and
(c)     each of the conditions in Section 3.2 of the Credit Agreement have been
satisfied.


































Annex I




LEGAL02/37925895v4

--------------------------------------------------------------------------------





ANNEX II


TERM LOAN AMOUNTS, ADDITIONAL TERM LOAN A-3 COMMITMENT AMOUNTS AND INCREMENTAL
OR EXTENDED TERM LOAN A-3 AMOUNTS OF INCREASING LENDERS, EXTENDING LENDERS AND
NON-EXTENDING LENDERS


Extending Lenders (including any Incremental Lender joining after the Closing
Date):


Lender
Aggregate Amount of Term Loan A-2 of Existing Lender Converted to Term Loan A-3
on the Closing Date
Additional Term Loan A-3 Commitment of Increasing Lenders as of the Closing Date
Incremental or Extended Term Loan A-3 made or Extended after the Closing Date
Total Term Loan A-3 as of the Agreement Effective Date
SunTrust Bank


$12,690,361.06




$2,331,019.21


 


$14,274,449.75


Bank of America
13,469,866.33


1,551,513.94


 
14,274,449.75


ING Capital
7,533,482.17


142,787.76


 
7,294,571.31


MUFG Union Bank, NA
2,260,044.66


2,337,004.18


 
4,368,462.92


Citibank, NA
5,273,437.52


 
 
5,011,218.50


California Bank and Trust
6,428,571.75


 
 
6,108,914.27


Flagstar Bank
 
25,000,000.00


 
23,756,887.66


Bank Leumi USA
3,570,870.47


661,272.39


 
4,021,701.68


Northwest Bank
4,656,250.00


343,750.00


 
4,751,377.54


Umpqua Bank
 
 
12,578,124.98


12,449,929.02


Cathay Bank
 
 
1,752,232.15


1,665,103.29


Woodforest National Bank
 
 
5,000,000.00


4,751,377.54


DNB Capital, LLC
 
 
25,000,000.00


24,366,038.64


Regions Bank
 
 
50,000,000.00


48,732,077.26


Banc of California
 
 
15,000,000.00


15,000,000.00


Total


$55,882,883.96




$32,367,347.48




$109,330,357.13




$190,826,559.13





Non-Extending Lenders:  


Lender
Term Loan A-2 as of the Agreement Effective Date
Fifth Third Bank


$6,474,111.88


Raymond James Bank, N.A.
6,796,875.01


Chang Hwa
1,294,642.88


Israel Discount Bank
 
Amalgamated Bank
 
Manufacturers Bank
1,294,642.86


Total


$15,860,272.63







Annex II




LEGAL02/37925895v4